--------------------------------------------------------------------------------

Exhibit 10.2


PLEDGE AGREEMENT


on


SHARES


in


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.


Dated February 18, 2011


among


Central European Media Enterprises Ltd.
as the Pledgor


Deutsche Bank Trust Company Americas
as the Pledgee


and


Central European Media Enterprises N.V.
as the Company

 
 

--------------------------------------------------------------------------------

 

THIS PLEDGE AGREEMENT is made this eighteenth day of February two thousand and
eleven (this "Pledge Agreement"), by and among Central European Media
Enterprises Ltd., a company duly organized and existing under the laws of
Bermuda, with its registered office at Mintflower Place, 4th Floor, 8
Par-La-Ville Road, Hamilton HM08 Bermuda, as the "Pledgor", Deutsche Bank Trust
Company Americas, a corporation incorporated under the laws of the State of New
York, United States of America, having its registered offices at 60 Wall Street,
27th Floor MS NYC60-2710 New York, New York 10005, United States of America, as
the "Pledgee", and Central European Media Enterprises N.V., a public company
(naamloze vennootschap) incorporated under the laws of Curaçao, having its
corporate seat in Curaçao, and its registered address at Schottegatweg Oost 44,
Curaçao, and registered in the commercial register of the Chamber of Commerce
and Industries of Curaçao under number 67248 as the "Company";


WHEREAS, the Pledgor has entered into that certain indenture with inter alia
Central European Media Enterprises Ltd., as issuer, the Pledgee in its capacity
as trustee and security agent (as amended, novated, restated, supplemented or
otherwise modified from time to time, including without limitation) (the
"Indenture"), dated the eighteenth day of February two thousand and eleven;
 
WHEREAS, upon incorporation on the fourteenth day of July nineteen hundred and
ninety-four, the Pledgor acquired the legal and beneficial title to 60 ordinary
shares in the capital of the Company, and pursuant to the issuance of 1 share on
the nineteenth day of September nineteen hundred and ninety-four, the Pledgor
acquired the legal and beneficial title to 1 ordinary share in the capital of
the Company, with a nominal value of USD 100, collectively constituting the
share capital of the Company (the "Present Shares");


WHEREAS, to secure the performance of the Secured Obligations, the Pledgor and
the Pledgee wish to hereby establish a right of pledge with a fifth priority (on
the date hereof) in respect of the Present Shares as well as in respect of any
and all future shares in the capital of the Company to be acquired (either
through issue, purchase, distribution or otherwise) by the Pledgor after the
date of this Pledge Agreement (the "Future Shares", together with the Present
Shares hereafter where appropriate also referred to as the "Shares"), under the
following terms.


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereto agree as follows:


1.
Definitions



Unless otherwise defined herein, or the context requires otherwise, terms used
in this Pledge Agreement, including its preamble and recitals, shall have the
meaning as defined in the Amended Intercreditor Agreement. In addition, the
following terms used in this Pledge Agreement, including its preamble and
recitals, shall have the following meanings:
 
(a)
an "Event of Default": each Event of Default as defined the Indenture which is
continuing;


 
 

--------------------------------------------------------------------------------

 

 
(b)
an "Event of Statutory Default": each Event of Default which also constitutes a
default (verzuim) in the fulfilment of the Secured Obligations within the
meaning of in Article 6:81 of the Curaçao Civil Code ("CCC");

 
(c)
Existing Rights of Pledge": means the rights of pledge on the Shares (as defined
hereinafter) created in favor of (i) the Bank of New York on the sixteenth day
of May two thousand seven pursuant to that certain pledge agreement dated the
sixteenth day of May two thousand seven among inter alia the Bank of New York,
the Pledgor and the Company, (ii) the Bank of New York on the tenth day of March
two thousand eight pursuant to that certain pledge agreement dated the tenth day
of March two thousand eight among inter alia the Bank of New York, the Pledgor
and the Company, (iii) The Law Debenture Trust Corporation p.l.c., on the
seventeenth day of September two thousand and nine pursuant to that certain
pledge agreement dated the seventeenth day of September two thousand and nine
among the Pledgor, the Bank of New York Mellon, The Law Debenture Trust
Corporation p.l.c. and the Company and (iv) BNP Paribas Trust Corporation UK
Limited, on the twenty-first day of October two thousand and ten pursuant to
that certain notarial deed of pledge dated the twenty-first day of October two
thousand and ten among the Pledgor, BNP Paribas Trust Corporation UK Limited and
the Company;

 
(d)
the "Issuer": Central European Media Enterprises Ltd.;

 
(e)
the "Amended Intercreditor Agreement": the intercreditor agreement dated the
twenty-first day of July two thousand and six (and amended and restated on the
sixteenth day of May two thousand and seven, on the twenty-second day of August
two thousand and seven, the tenth day of March two thousand and eight, the
seventeenth day of September two thousand and nine, the twenty-ninth day of
September two thousand nine, the twenty-first day of October two thousand and
ten, and as further amended and restated on the eighteenth day of February two
thousand and eleven) between Central European Media Enterprises Ltd., the
Pledgor, the Company, BNY Corporate Trustee Services Limited (in its capacity as
trustee under the 2007 Indenture), The Bank of New York Mellon (formerly the
Bank of New York) (in its capacity as security trustee under the 2007
Indenture), The Bank of New York Mellon (formerly the Bank of New York) (in its
capacity as trustee and security trustee under the 2008 Indenture), The Bank of
New York Mellon, acting through its London branch (in its capacity as note
trustee under the 2009 Indenture), The Law Debenture Trust Corporation p.l.c.
(in its capacity as security trustee under the 2009 Indenture), BNP Paribas
Trust Corporation UK Limited (in its capacity as security trustee under the 2010
Indenture), Citibank, N.A., London Branch (in its capacity as notes trustee
under the 2010 Indenture), BNP Paribas Trust Corporation UK Limited (in its
capacity as joint security trustee under the 2010 Indenture and the Revolving
Credit Facility) and BNP PARIBAS S.A. (in its capacity as the agent under the
Revolving Credit Facility), and Deutsche Bank Trust Company Americas (in its
capacity inter alia as trustee and security agent under the Indenture);


 
 

--------------------------------------------------------------------------------

 

 
(f)
the "Parallel Debt": shall mean the Parallel Debt (as defined in Section 12.9 of
the Indenture);

 
(g)
the "Revolving Credit Facility": means that certain revolving credit facility
dated the twenty-first day of October two thousand and ten, among inter alia CET
21 spol. s r.o., a company established under the laws of the Czech Republic, as
issuer, the Pledgee in its capacity as security agent and the Pledgor and the
Company as guarantors (as amended, novated, restated, supplemented or otherwise
modified from time to time, including without limitation, by way of increase of
the facilities made available thereunder);

 
(h)
the "Right of Pledge": the fifth priority right of pledge in respect of the
Shares established in this Pledge Agreement;

 
(i)
the "Secured Obligations": means all present and future obligations and
liabilities consisting of monetary payment obligations (verbintenissen tot
betaling van een geldsom) of the Issuer and the Pledgor to the Pledgee, whether
actual or contingent, whether owed jointly, severally or in any other capacity
whatsoever, under or in connection with the Parallel Debt, provided that no
obligation or liability shall be included in the definition of “Secured
Obligations” to the extent that, if it were so included, the Security (or any
part thereof) or any provision of this Pledge Agreement would be unlawful or
prohibited by any applicable law;

 
(j)
a "Voting Event": means the occurrence of an Event of Statutory Default of which
the Pledgee has given notice to the Pledgor and the Company;

 
(k)
the "2007 Indenture": the indenture dated as of the sixteenth day of May two
thousand and seven, by and among the Pledgor as issuer, CME Media Enterprises
B.V., and the Company as guarantors, BNY Corporate Trustee Services Limited as
trustee, The Bank of New York as security trustee, transfer agent and principal
paying agent, and The Bank of New York (Luxembourg) S.A. as registrar and
Luxembourg transfer agent and Luxembourg paying agent;

 
(l)
the "2008 Indenture": the indenture dated the tenth day of March two thousand
and eight  by and among inter alia the Pledgor as issuer, CME Media Enterprises
B.V. and the Company as guarantors, and The Bank of New York, as security
trustee;

 
(m)
the "2009 Indenture": the indenture dated the seventeenth day of September two
thousand and nine, by and among inter alia the Pledgor as issuer, CME Media
Enterprises B.V. and the Company as guarantors, and The Law Debenture Trust
Corporation p.l.c, as security trustee; and

 
(n)
the "2010 Indenture": the indenture dated the twenty-first day of October two
thousand and ten, between inter alia CET 21 spol s r.o. as issuer, and Citibank,
N.A., London Branch, as trustee.



2.
Right of Pledge

 
2.1
As security for the Secured Obligations, the Pledgor hereby agrees to grant and
hereby grants to the Pledgee a disclosed a right of pledge (openbaar pandrecht
vijfde in rang) with a fifth priority (on the date hereof) in respect of the
Shares, which Right of Pledge the Pledgee agrees to accept and hereby so
accepts.


 
 

--------------------------------------------------------------------------------

 

2.2
The Right of Pledge is one and indivisible (één en ondeelbaar). The Right of
Pledge shall not be affected by one or more but not all of the Secured
Obligations being discharged or the Secured Obligations being amended. The Right
of Pledge includes a right of pledge in respect of all accessory rights
(afhankelijke rechten) and all ancillary rights (nevenrechten) attached to the
Shares.



2.3
The Pledgor shall, if and when required by the Pledgee, execute such further
encumbrances and assurances, and do all such acts and things as are reasonably
necessary or as the Pledgee may reasonably require over or in relation to the
Shares to maintain, perfect or protect the security rights created by this
Pledge Agreement over the Shares, such that this Pledge Agreement will continue
to constitute a fifth priority right of pledge of the Shares, until payment in
full of the Secured Obligations or termination of this Pledge Agreement in
accordance with Section 8 of this Pledge Agreement.



2.4
By co-signing this Pledge Agreement, the Company acknowledges the Right of
Pledge created by this Pledge Agreement, as provided in article 2:113 of the
CCC.



2.5
The Company shall register in the Company’s shareholders’ register that the
Shares are encumbered with a right of pledge in favor of the Pledgee and that,
subject to Section 3 of this Pledge Agreement, the Pledgee has the Voting
Rights.



3.           Voting rights


3.1.
The voting and other consensual rights and similar rights or powers attaching to
the Shares or any part thereof (the "Voting Rights") are hereby transferred by
the Pledgor to the Pledgee under the condition precedent (opschortende
voorwaarde) of (i) the occurrence of a Voting Event and (ii) the termination
and/or release of the Existing Rights of Pledge. By means of execution of this
Pledge Agreement the Pledgor also hereby adopts a resolution in its capacity of
sole shareholder of the Company to approve the granting of the Right of Pledge
and the transfer of the Voting Rights. Until the occurrence of a Voting Event
and subject to the termination and/or release of the Existing Rights of Pledge,
the Pledgor may exercise any and all such Voting Rights, save:



 
(a)
that no such exercise may violate or be inconsistent with the express terms or
purpose of this Pledge Agreement, the Existing Rights of Pledge, the Indenture,
the 2007 Indenture, the 2008 Indenture, the 2009 Indenture, the 2010 Indenture
and/or the Revolving Credit Facility;

 
(b)
that no such exercise may have the effect of impairing the position or interests
of the Pledgee; and

 
(c)
as set out in Section 3.2 below.


 
 

--------------------------------------------------------------------------------

 

3.2.
Upon the occurrence of a Voting Event and subject to the termination or release
of the Existing Rights of Pledge:



 
(a)
any and all rights of the Pledgor to exercise the Voting Rights which it is
entitled to exercise pursuant to Section 3.1 above shall cease automatically
without further notice to the Pledgor being required and the Pledgee shall have
the sole and exclusive right, but not the obligation, and authority to exercise
such Voting Rights and shall be entitled to exercise or refrain from exercising
such rights in such manner as the Pledgee may in its absolute discretion deem
fit; and



 
(b)
the Pledgee shall immediately be entitled, but not obligated, at any time at its
sole discretion, to effect the resignation of and/or to dismiss the directors of
the Company or any of them, and to appoint new directors of the Company and the
Pledgor hereby undertakes to do all things and execute all documents and
instruments as may be required by the Pledgee to ensure the effectiveness of any
such resignations, dismissals or appointments.



3.3.
By signing this Pledge Agreement, the Company confirms (and the other parties
agree) that a written notice from the Pledgee to the Company stating that a
Voting Event has occurred, shall be sufficient for the Company to accept the
Pledgee as being exclusively entitled to such rights and other powers which it
is entitled to exercise pursuant to this Section 3 upon the occurrence of such a
Voting Event and subject to the termination and/or release of the Existing
Rights of Pledge.



3.4.
In addition and without prejudice to the obligations of the Pledgor pursuant to
the Pledge Agreement and the Indenture, the Pledgor and the Company agrees to
notify the Pledgee in writing immediately of any event or circumstance which
could be of material importance to the Pledgee with a view to the preservation
and exercise of the Pledgee’s rights under or pursuant to this Pledge Agreement,
such as (without limitation) the filing of a petition for the bankruptcy of the
Pledgor, the filing of a petition for a moratorium of payments by the Pledgor,
attachment or garnishment of the Pledgor’s assets, the termination of any one of
the Pledgor’s commercial activities or its dissolution.



3.5.
During the term of the Right of Pledge, the foregoing provisions of this Section
3 with respect to the Voting Rights on the Present Shares also apply to the
Future Shares. In addition, the Pledgor and the Pledgee shall, if reasonably
practicable at the time of or, if not practicable at such time, as soon as
reasonably practicable, after the acquisition of such Future Shares, arrange
that the attribution of the Voting Rights attaching thereto shall be ratified if
that is reasonably deemed necessary, to enable the Pledgee to exercise such
Voting Rights upon the occurrence of the condition precedent as provided in
Section 3.1 of this Pledge Agreement. If such ratification is, at the Pledgee's
sole discretion, not obtained in time, the Pledgor shall fully co-operate in the
taking of such other reasonable measures relating to such transfer of voting
rights as are proposed by the Pledgee.


 
 

--------------------------------------------------------------------------------

 

4.
Authority to collect



4.1.
The authority to collect dividends, distributions from reserves, repayments of
capital and all other distributions and payments in any form, which, at any
time, during the term of the Right of Pledge, become payable on any one or more
of the Shares, shall accrue to the Pledgee, as provided for in Section 3:246 of
the CCC, subject to the termination and/or release of the Existing Rights of
Pledge.



4.2.
In derogation of the provisions of paragraph 1, the Pledgee hereby grants
approval to the Pledgor to collect all dividends, distributions from reserves,
repayments of capital and all other distributions and payments in any form,
which, at any time, during the term of the Right of Pledge, become payable on
any one or more of the Shares, subject to the termination and/or release of the
Existing Rights of Pledge.



4.3.
The Pledgee may terminate the authorization mentioned in section 4.2 upon
occurrence of an Event of Default only. Termination of the authorization is made
by written statement to that effect, by the Pledgee to the Pledgor. The Pledgee
shall inform the Company of the termination in writing.



5.
Representations and warranties



5.1.
The Pledgor hereby represents and warrants that the following is true and
correct on the date of this Pledge Agreement:



 
a.
the Company is a public company, legally established under the laws of Curaçao
by notarial deed drawn up before Gerard Christoffel Antonius Smeets, civil law
notary officiating in Curaçao, on the fourteenth day of July nineteen hundred
and ninety-four. A copy of the present articles of association is attached to
this Pledge Agreement (Annex I). The Company is currently registered with the
commercial register of the Chamber of Commerce and Industries of Curaçao under
number 67248. A copy of the extract from the commercial register is attached to
this Pledge Agreement (Annex II);

 
b.
the Company has not been dissolved, and no resolution has been adopted to
dissolve the Company, nor has any request therefore been filed, nor has any
notice by the Chamber of Commerce, as described in Section 2:25 of the CCC, been
received. The Company has not been declared bankrupt nor has a suspension of
payment been granted, nor have any requests thereto been filed;

 
c.
the shareholders' register is accurate and completely up to date. A copy of the
shareholders' register is attached to this Pledge Agreement (Annex III);


 
 

--------------------------------------------------------------------------------

 

 
d.
the entire nominal share capital of the Company consists of the Present Shares;
all of the Present Shares are fully paid-up; the Company has not granted any
rights to subscribe for shares in its capital which have not yet been exercised;

 
e.
the Pledgor has a complete and unencumbered right to the Present Shares, with
the exception of the Existing Rights of Pledge;

 
f.
the Present Shares are not subject to either (limited) rights or obligations to
transfer to third parties or claims based on contracts of any nature and have
not been encumbered with any attachments, except for the Existing Rights of
Pledge;

 
g.
the Pledgor is authorized to establish the Right of Pledge;

 
h.
all resolutions and approvals, required for establishing the Right of Pledge,
have been adopted and received respectively;

 
i.
the obligations of the Pledgor and the Company vis-à-vis the Pledgee, resulting
from the Indenture and this Pledge Agreement respectively, are lawful
obligations of the Pledgor and the Company respectively and are legally
enforceable against the Pledgor and the Company respectively;

 
j.
the assumption and performance by the Pledgor and the Company respectively of
the obligations vis-à-vis the Pledgee resulting from the Indenture and this
Pledge Agreement are not contrary to any provision of applicable law or any
agreement to which the Pledgor or the Company is a party, or by which the
Pledgor or the Company is bound in any other way;

 
k.
the Pledgor has provided the Pledgee with all information and data with respect
to the Present Shares which the Pledgor reasonably believes to be of importance
for the Pledgee.



5.2.
Furthermore, the Pledgor hereby declares to have acquired the Present Shares as
follows:

 
-
as for the numbers 1 through 60, pursuant to the notarial deed of incorporation,
drawn up before Gerard Christoffel Antonius Smeets, civil law notary officiating
in Curaçao, on the fourteenth day of July nineteen hundred and ninety-four; and

 
-
as for the number 61, pursuant to the issuance of one share on the nineteenth
day of September nineteen hundred and ninety-four.



6.
Undertakings by the Pledgor



6.1.
During the term of the Right of Pledge, the Pledgor shall not alienate, pledge
or in any other way encumber the Shares or the rights to acquire Shares without
the prior written consent of the Pledgee, except for the encumbrance in
accordance with the Indenture.



6.2.
The Pledgor shall as far as possible provide that the Shares and/or rights to
acquire Shares it acquires after execution of this Pledge Agreement shall be
pledgeable, and that the transferability thereof shall not be more cumbersome
than the transferability of the Shares.


 
 

--------------------------------------------------------------------------------

 

6.3.
Whenever the Pledgor is aware that the Company is involved in the preparation of
a legal merger or demerger as a result of which the Company would cease to
exist, the Pledgor shall inform the Pledgee thereof in writing immediately.



6.4.
Whenever the Pledgor is aware that actions have been taken for the winding-up,
dissolution, administration, bankruptcy, suspension of payments or
reorganization of the Company, or that an Event of Statutory Default has
occurred, the Pledgor shall inform the Pledgee thereof in writing immediately.



7.
Exercise of the Right of Pledge.



7.1.
Upon the occurrence of an Event of Statutory Default, the Pledgee has, with due
regard to the relevant provisions of the Existing Rights of Pledge, the
right  to exercise all rights and powers which the Pledgee has under the laws of
Curaçao as holder of a right of pledge over the Shares and the Pledgee shall be
authorized to sell the Shares or part thereof, in accordance with Section 3:248
of the CCC, without prejudice to the provision of Section 3:251 of the CCC, in
order to recover the proceeds thereof.



7.2.
In the event the Pledgee enforces the Right of Pledge, the Pledgee shall, with
due regard to the relevant provisions of the Existing Rights of Pledge,
following payment of the execution costs from the proceeds, allocate the net
proceeds to fulfill the Secured Obligations.



7.3.
The Pledgee does not bear the obligations referred to in Sections 3:249 and
3:252 of the CCC towards others than the Pledgor.

 
8.
Termination

 
8.1.
The Pledgee is entitled to terminate (opzeggen) in whole or in part the Right of
Pledge as referred to in Article 3:81(2) sub (d) of the CCC. Notice of
termination must be given in writing by the Pledgee to the Pledgor and the
Company.



8.2.
The Right of Pledge shall terminate by operation of law upon the payment and
satisfaction in full of all Secured Obligations. In that event, the Pledgee
shall evidence such termination in accordance with the provisions of the
Indenture.

 
9.
Costs

 
All reasonable costs, fees  and expenses (including legal fees) reasonably
incurred in connection with the creation or execution of any documentation in
connection with the Right of Pledge and the enforcement of the Right of Pledge
shall be for the account fo the Pledgor. The Pledgor shall indemnify the Pledgee
in respect of all losses, claims or liabilities (including reasonable expenses)
incurred by the Pledgee in the connection with its acceptance of the Right of
Pledge and the exercise by the Pledgee of any rights or powers vested in it
hereunder, other than losses, claims or liabilities resulting from the willful
misconduct or negligence of the Pledgee.

 
 

--------------------------------------------------------------------------------

 

10.
Notices



Any notice or other communication under or in connection with this Pledge
Agreement shall be in writing in the English language and shall be delivered
personally or by registered mail or fax. Proof of posting shall be deemed to be
proof of receipt:


 
(i)
in the case of hand delivery: on the day the notice is received by recipient;



 
(ii)
in the case of a registered letter: on the third business day after posting; or



 
(iii)
in the case of a fax transmission: upon receipt of fax confirmation.



Notices and other communications under this Pledge Agreement may in each case be
sent to the following address of the parties hereto:


Address Pledgor:
Central European Media Enterprises Ltd.
c/o CME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom
Fax number: +44 2071275801
Attention: Legal Department


Address Pledgee:
Deutsche Bank Trust Company Americas
Trust & Securities Services
60 Wall Street, 27th Floor MS NYC60-2710
New York, New York 10005
United States of America
Attn:  Corporate Team Deal Manager – Central European Media Enterprises
Ltd.                  
Fax:  +1-732-578-4635


With a copy to:
Deutsche Bank Trust Company Americas
C/o Deutsche Bank National Trust Company
Trust & Securities Services
100 Plaza One, 6th Floor Mailstop JCY03-0699
Jersey City, New Jersey 07311
United States of America
Attn:  Corporate Team Deal Manager - Central European Media Enterprises
Ltd.                  
Fax:  +1-732-578-4635

 
 

--------------------------------------------------------------------------------

 

Address of the Company:
Central European Media Enterprises N.V.
c/o Curaçao Corporation Company N.V.
Schottegatweg Oost 44
Willemstad, Curaçao
Fax number: + 599 9 732 2500
Attention: Managing Director


With a copy to:
CME Development Corporation
52 Charles Street
London W1J 5EU
United Kingdom
Fax number: +44 207 127 5801
Attention: Legal Department


or such other address or fax number as notified by the relevant party by not
less than five business days prior notice.


11.
Rescission



The Pledgor and the Pledgee hereby waive, to the fullest extent permitted by
law, their right to dissolve this Pledge Agreement pursuant to failure in the
performance of one or more of their obligations as referred to in Article 6:265
of the CCC or on any other ground.


12.
Section 326 of the USA Patriot Act



The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Pledgee, as a financial institution, is required, in order to
help fight the funding of terrorism and money laundering, to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account. The parties to this Pledge Agreement agree
that they will provide the Pledgee with such information as it may request in
order to satisfy the requirements of the USA Patriot Act.


13.
Governing Law and Submission to Jurisdiction



13.1.
The provisions of this Pledge Agreement and the Right of Pledge created hereby,
are governed by, and shall be construed in accordance with, the laws of the
Curaçao.


 
 

--------------------------------------------------------------------------------

 

13.2.
The Pledgor and the Pledgee agree that the competent court in Curaçao shall have
non-exclusive jurisdiction with regard to any and all disputes which may arise
out of or in connection with this Pledge Agreement.



14.
Amendment of this Pledge Agreement



This Pledge Agreement may only be amended by a written agreement executed by
each of the Pledgor and the Pledgee. The Pledgor shall notify the Company of
such amendment in writing.


15.
Severability



The illegality, invalidity or unenforceability of any provision of this Pledge
Agreement or any part thereof under the laws of any jurisdiction shall not
affect its legality, validity or enforceability under the laws of any other
jurisdiction nor the legality, validity or enforceability of any other provision
or part thereof. Any illegal, invalid or unenforceable provision shall have the
effect of an alternative provision that would be valid and the purpose of which
conforms with the first mentioned provision and that would presumably have been
included in this Pledge Agreement in order to carry out the intentions of the
parties if the first mentioned provision had been omitted in view of its
illegality, invalidity or unenforceability.


16.
Counterparts



This Pledge Agreement may be executed in counterparts, each of which when so
executed and delivered shall be an original, but all of which together
constitute one and the same document.


* signature page to follow *

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE PLEDGE AGREEMENT ON SHARES
The parties hereto have caused this Pledge Agreement to be duly executed on the
day and year first written above.


Signed for and on behalf of:
Central European Media Enterprises Ltd.
as the Pledgor


/s/ Adrian Sarbu
 
Name:
Adrian Sarbu
 
Title:
President & CEO
 



Signed for and on behalf of:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as the Pledgee


By:  Deutsche Bank National Trust Company
 
/s/ Irina Golovashchuk
  /s/ Jeffrey Schoenfield
Name:
Irina Golovashchuk
  Name:
 Jeffrey Schoenfield
Title:
Assistant Vice President
  Title:
    Associate



Signed for and on behalf of:
Central European Media Enterprises N.V.
as the Company
 
/s/ Oliver Meister
 
Name:
Oliver Meister
 
Title:
Managing Director
 

 



--------------------------------------------------------------------------------